& WwW

olUCU COlUlUlCUCOrUMmMNSYT DO

1]
12
13
14
15
16
17
18

19
20
21
22
23
24
de
26
a
28

 

Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 1 of 37

FILED

COMPLAINT BY A PRISONER UNDER THE CIVIL RIGHTS ACPAN 68.2%) 1983

 

 

 

 

 

 

 

Name: SALSWIN, Arurttowy Lee a EU SAN Y. SOONG
SEEM Bien UlOTAICT COURT
(Last) (First) NORTH bhai TOFD ALIFORNIA
Prisoner Number: K-O2SCO
Institutional Address: __¥_0. ox 1D50 {Py .
SOLEDAD CALLE. ASAWO i v/
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
Anirtosy Lee Brtowin * Ko1sco Q 0d Gj "| 8
(Enter your full name.) V
VS. Case No.
(Provided by the clerk upon filing)
A. Myre uy WORRDEN, ET AL
\ COMPLAINT UNDER THE

CIVIL RIGHTS ACT,
42 U.S.C. § 1983

 

 

(Enter the full name(s) of the defendant(s) in this action.)

 

I. Exhaustion of Administrative Remedies.

Note: You must exhaust available administrative remedies before your claim can go
forward. The court will dismiss any unexhausted claims.

Place of present confinement Druids VALLE SATE Qe C FaGur u
Is there a grievance procedure in this institution? YES NO (1
If so, did you present the facts in your complaint for review through the grievance
procedure? YES & NO (J

D. If your answer is YES, list the appeal number and the date and result of the appeal at each
level of review. If you did not pursue any available level of appeal, explain why.

1. Informal appeal: __ Wo meonmne EVEL

 

 

PRISONER COMPLAINT (rev. 8/2015)
Page | of 3

 
oOo fo NY DB UT FP WwW HN

oOo DT KR A BR YO NH KH OO Oo we HN DH NH FF WwW HY - &

 

Case 5:20-cv-00676-BLF Document 1 Filed 01/30/20 Page 2 of 37

3 SEQERATE RopEnis, AL TAKEN “DWE Finer ean Goadiek, LEVEL. COCR, Ce

Appeal
2. First Scesat lame Frese Nooean Lotitl: SAISP-He - 1800 ABE Oex.17,2018
WEF S. GATES

   
 

“ato IMTERVENtrION” voy
® \waoves ¥C)

3, 3. Second bill na: Setoro Aggent Luin SUSC-HC~ WADOD' a in nati

ention) S.Gares Gee MEN

 

4, Third Sobel towel: Twa Oepcat Inatt SySP.Wc- mem TAT, Sune 40,2019
"rae ‘ EF S.Gaves (se ear yy, PAG Hacce*2
S. Det nner Coun x Apan 201
E. Is the last level to which you appealed the highest level of appeal available to you?
YES §4 NO)
F. _ If you did not present your claim for review through the grievance procedure, explain why.

ALS ENClosinG Conesouunentey Thar LC Sear “to ite FEAEQM. RECEVER wae EO 4

THIER Reseo wee, See ertat mE TB pact AIS THOvoUS 24,

 

 

II. Parties.
A. Write your name and present address. Do the same for additional plaintiffs, if any.

Arcrapy Lee Barwin ,¥-07500, 2.0. Pox ISO, SoLepap CA. S16

 

 

B. For each defendant, provide full name, official position and place of employment.

 

ie Aves LA WARDEN, SAUNAS VA EN RATE Person)
DR. LARENCE Gama M.D. Omer pliysicuen £ SuRdEOd (2010) Ser iwas \iguieuSrare. eign)
de. Bur ND. Cup & i (28 AS VAL eu STATE OR USD

pe. Wana davate Mn, elit Ans Su Ree YO Ercurry 2016) SpUNAs Naviey STATE gb. tson
DR. MANDEED SusGat VD ._ Piudiians ¢Sueteons (Ur AOLTY QDIA) SALAS Vani Si AYC. Qessor!

 

  
 

Mi PURSE ag Tih N NLP
ACK  eREADEANT is SveD IDV OVAL Ano In WS, Ana her DRAILAAL easy AY ALLTIMES
Page 2 of 3 THE (oleR. OF Save LAW.

            

MACS

RUE.

 
0 Oo SI DH HW B&B wW

10
1]
12
13
14
15
16
17

18
19
20
21
22
23

24

25

 

Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 3 of 37

Ill. Statement of Claim.

State briefly the facts of your case. Be sure to describe how each defendant is involved
and to include dates, when possible. Do not give any legal arguments or cite any cases or
statutes. If you have more than one claim, each claim should be set forth in a separate
numbered paragraph.

 

 

See excriveirr A

 

 

 

 

 

 

 

 

 

IV. Relief.

Your complaint must include a requ uest for specific relief. State briefly exactly what you
want the court to do for you. Do not make legal arguments and do not cite any cases or
statutes.

 

See Ex Ort ©

 

 

 

IDECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOIN CORRECT.
Executed on; _\-t2 Apa

Date , a of Plaintiff

PRISONER COMPLAINT (rev. 8/2015)
Page 3 of 3

 
Exmert A
PAGER OER

en,

Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 4 of 37

- Exar A-

STATEMENT OF CLAIM

Is LATE 01H, WILE AT PELICAN Bay STATE PRISON, TL INJURED My LEFT
SHOWER DOIG WEINIED poll ups: T CECIEVED THE FIST OF MANY Coe done
BLOTS Ins Appeox Sepr 2015. L TRANSFERRED TD Saunas Vay STATE Prison \N

PUT - QS & LAMEMOATLY PvT IM A Sree CALL Sug. S Moniis LATER ON 4-4- lb £
wor Kees Ba y 02. maeceodrtr, An ORTHOPEDIC Suda At Thaw CARES MENNORIAL
bsp AL In Tem Pie Ton) CALE. AT THAT TIME He Har ORDERED An MRI So ven he
Cow CLEARLY SEE WHAT WAS CAUSING me Prins © How the Coon Go AMour Reparawe
hondr OamAGE He foLO. THE CHIER MEDICAL OFFICER, DE LAWRENCE CAM PDA,
Denier THe. ReGuesr For SERVES For THE NRT. L Feo A GRievANcEe ¢ wr
WAS GRANTED * ON 6-30-Ile L Nan THe MEI -TAKEN THE RESULTS WERE A
Dacre THEINESS Tene oF THE Rotator Corr, TENDINOPATHY WLTH IM PINGMENT

Cp.

 

(See ATTACEVIENT Apace#t), On @ Fouow up Agpr- ON A-V2-ilp OR. KOWAL ReCmMMENDED

DoABERY UIE FAIL THE CRD DENIED Bur THS TIME Din NOT aseoeM Whe OF ths Decision
LEAVING ME UNAWARE wartiNG FoR A SueereaL Appr THar UdGur Gime. Dvee THE NEXT
OL YEARS Teor FORCED DENDIEE INTENSE PAIN E DRAMATICALLY REDUCED anGe OF
WOTION -L Fey pumas Deic Oar Sur ps To No AVACL, Int NoVemBer 2077 I TANSFERRD
Feom C-FAIUTY CiPODENEN) TH O-FALiLTYy STO(NESIEN) FoR Goo BEHAVIOR © int FEB.ZDIB
L wes Pray Foor Ace “Man Fave H1Csr igcto A CémenT TABLE Ini FRONT OF BuiLoG 5s
Auber Lost (ucipusness. Av THAT TIME L Dio Not Go Te VeeneaL Bur “RETO EN \T
Dur felon Dudu LAS Too Land. S WEEKS LATER L CeQueSTED MEDICAL ATTENTION FoR
iW, Fate “ny QHOULAER T. Saw DRIRIGANA Savare Ow 3-13-18 & Teter To EXPL THAT
1 VORB IN UINTENOT AGONY wrod ERBIENTED Me COM EATING SLEEPING LOASHING. Ny
FARE. T LORS UNAALE-TO ORENIMYIN® page ly (eH “THE paIN INTENSEIED (© I WWED 7D

 
CAMIOiT A
PAGE 2 OF}

f Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 5 of 37

oN

0.2

Bre. Diww, L wes Oasty ABE TO EAT Swept STyre PemeT Gute £ Over Cioken
Ramen NOoours . Deserve My Vise < DAVIOUS INSURIES (era Eyes BLACKENED = my
ety Eye GAL. wAs Sui Red eon BL) PRIAVATE Diy wor ReUEVE I was
INTURED, OR OriO WOT DARE (deuneeare INDIFFERENCE OR ToInmpeTeENT 10

DrABno EB fy INTURLES ETHAT GDTH My FALE 2 Stouoer wes Fine, r4ar L Sxovtn
Dense Prenty OF WATELE Asprdm. SHE Din ORDER Ax Y-RAY Unicel LOASTAICEA Ow

“ie Shon Day WHICH NOTED RRERVLA Ty ALONG THe ANTERIO® NASAL Spine, THAT THE RIGHT
eybomarie Area wits In OoupLETELy VisvauteD Aswett As A iercGuAritg HONG THE
Rie mean ueagy Saus WALL STHAT A PRACT OE wis Mor Rue On TAT A Cr Lan
Loven OFFER GecarerSeasinv: 7 For Aevre OSStovs FAGAL mavey (See ATTACHMENT
A- paac#2), A Few Days Later Z REUEVED A I2B-G CHROND-% RAK oN
iResucrs STATEWG THAT THE RESULTS WERE ABNORMAL ¢THar LO Be DucaTen Te
see A DCR To Discuss HE RESVLTS. FT Warveg A Monn To Be PucatEm t Finatiy
AFTER Bene Sent To ADMIAUSTRANVE SearegaTion (40-SE6)& L Suamtréo Anortte
Suc CALL Sig ton SAS Ancora Deere, DR. Sam PaxonG, Suamaren 2
’ RERVEST For Services Cee S), owe For A CT Scan! BF my FACE S THE OTHER To
See THE ORTHOPEDIC SURGEON (sce artackienrAa- pat S-a tpg AS-B). The CT Stan
was Appraven , THe CRTHOPEDIC SurGecass Forte op was DenreD. Ow S-1O-16

'L AD THE CT Scane TAKEN sdthicrt Stowe A WACTURES AS FoLLows; |- FRACTURES

oF Tre Ansreto® WALL OF THE Zigar max LLARY ‘Siws, Z- POSTERDLATERAL DhALL OF Tite.
Rewer MAXILLARY Stu, $- CGRT ZyGO MATIC ARCH THe LAST FRACTURE LOAS THE ONE
wr VAS SERRE PREVENTING My Taw Flom OPENING « PRESSES See ATTACUMENT-A
gat b)_ ON SS-18 DR-PASONG REVIEWED THE CT RESVLTS & SsBwmrrvEep ~~
Apes To See A EAR, NOSE HTHROAT (€.10.1)) SPELIAUS T, DR. PASONG

ALD EXplainen Thar THE BES Foe WWE OA ntoPENIe SorbE OM WAS DEMED
CXR HT A
PAGERS oF %

eon

: Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 6 of 37

Ok -3

Bos Tear te woud Peete TO DEAL Wty, Gwe (ISS0E AT A THM L ONCE my INAGIUTY
10 EAT NORMtLLy wore THE MOST PRESSind 1sye the woul Fetus ON THAT © ONCE my

Sun WAS Fixed ed Fotus Then 0” My SHDVLSEIZ. L AGREED youn WG Tear Meare pias
'& REASONING. Gur DE ALL THE DUDS Te Seen ar Saunas Nae STATE PRISEN,

70. Sena PATONG WAS THE MOST Dt Len *PeoressiboAL Re AppEARED yo Aer AuLy CARE

e ARDVT my Heaure é WELL BEING ¢ UWLKE THe Dotwes ReFvSE0 To ALLOW CDCR
iomersmsecs BUEARACRAUE To OVER WItELM Bl IUSTEAD Woves CoRRECT WHATEVER
LAs WROKG 4 RESUBMIT VANTIL TREATMENT (OAS Aparoved, Gis eae sapotats (Sex
AarTAonMeNT:tpt.1)- OW © IZA TL Sav The ENT, DR. MICHAEL GERMAN OF
Sausas Cenmeat Coasr Head < NEMEC SurGEons, He Maano0ser A CLOSED FRALTURE OF
ake Zyboma4rie AROA' Ari Tests’. HE RECOMMENDED SurGery To Re- BREAK THE

ene ZyPOWATIE AREM To ALLOW Mu Taw To Forty teaver Gee ATTAQUMIENT- A, poten 6-0,6-0)
ae RFS. For Tee SuzbEy WAS Ap peover Ano Ow 8-15-18 te D was TAKEN To
Saunas Vay Memoriac Hospurac For Suesery. Dvrin& A PRE: SuRaICAL Dis 55 16
De. GERMAN ExpLainen THAr Dut To THE EXTENSIVE AMOUNT OF TIME THAT HAD PASSED
Since Tre DATE OF IN TuRy THAT THe Risx oF DAaMAbynG FACIAL NERVES # possitily FRACTURES
my SKULL cdeeee ATTEN pHi 76 RE- BREAK THE Sig GOMAT C ARCH WAS ELAVATED 70 Ax
Unaceepraaie level ¢ He THERERRE RebommenoeD n more GmpuicareD pkoceovee
CALLED A CORoNIInECTOMY waar He Feer Han A HiéHer CHANCE OF Sveess See
ATACMENT-A, PARE FAW ID, WHILE TECHNICALLY THE SURGERY wars A Sutess
IN dar my JAw CAnt Now MOVE FREELY, UNFORTUNATELY INSTEAD OF A Smatt Msion
Ww tg Har love <4 Smate Sean, Have A Laabe Kor OF Ste TISSUE ins thy CHEEK THAT
Is Veey UniComheTABLe. Tre Decay (5 Dikeerly ATTRiayrED To Dk. Rosanie SAVATE

no From We BeGinniw& Oronr Getieve L wAs inJvReo Seriovsuy, Despre

Visasve INTURIES © CoH O10 Nor FoLtow Cepr- proce DvRE Ano Seleovle Arc
Ext Rit- A
PALE oF %

| Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 7 of 37
|
|

po.4

Apcorirmenr wit ME To Distvss THE K@NDAMAL Keay RESVLTS LOnttine THE THE
AUDTED Her 7m Kottow) up ARTER Retievich THe 126-6 CNkon Fkom THE X-RAY
Depr- REGARDING THe ReSviTs, Sle WAS Erie DEL BERATELY In DIFFERENT To
My INJURIES 2 Pars, OR TasLompETENT. ELTHER Lony HER Heriows On Unek THEREOF fee

 REVIEWABLE THRPVAK UTAGATION. AFTER DueGERy T WAS pees LR, HED MORPAINE WiUrATE

 

AS me BTUMES A DAY FOR PRN MANAGEMENT. DR. ORSON ONCE SEEING THAT SURGERY
ors Sate quren RESUBMUTTED AN RES To WE THE CRWOPEDLC. SuRGtOw Ov B-BAE
(« ATTALUMENT- A Pah izits) Andy 2 Weeks LATER ON B-7Z-18 T Saw OR. KowAcrl
eke mares Tear Z yes LaTer ths RecommeNdarion Remains THe Same As ir WAS Ov
\0- Vi-lb, dveBE ey, SpEOFICAULYy Leer SHDVUDER ARTIHRDSCOPY , ARTHROSCOPIC SUBACRoMAL

i

Detompressivn § t ; Amr HeDSto pte MavATDR Core Regie (Gee ATTALEMENTA, PGRIHEIS)
rine R63. FOR THE SURGERY WAS AQEROVEN q SCHEDYVLES For DECEMBER ZOIB.

TAI 1s THE BELOno sSvE OF LTBATION. THAT FoR 2 YEARS AFTER DP. KOWAL THE
Dentopene Sureton THAT Sauinas VaLey STATE prasoa) SENT ME To For ts SpeLir ie
Petonunéwoar (onss $ € TREATMENT Pras, Relommenoer SREERY, THey Did nor Her [Foti
His RECOMMENDATION | € defr me TO SURFER INTENSE pact £ Linires MovernedT For

2 YEARS For Kio Apparenr READW OR TuSri FICATION. WHETER THIS WAS DetcBERATE
WADI PERERSCE y N COMPETENICE OR. SoanerHy wd MPRE MALICIOVS IS Gwerniwe THAr Im
Askin we (ver 1 Finsy dvre Gow 12-3-1B Tete SHovLoER AerHRoSCepy los

pentoe ven By DR. Kowrlt Ar Twin CUTIES Conmvaciry Hospirat int Temple7ons, CALA

Gee RATTACHMEAIT-A, AGE [lp THRDVAN #2). AT Tats POIAT DR-KowALL RepAines THe

(renown Laeum, PARTIAL TEAR OF THe oTATOR CoFF % PERFUEMED DEBRINEMENT. IN POST OP
D2. KowAUL SK PAUSED TRAT THE Recovery T \ME For A SHOULDER SURGERY lan

Coo He Quire. PAINEUL t LAST vp 76 (> Monts “ PRE SOR DEP MR pre

Sweat € OO Mb Aes A Day. AT THIS TIME T OAS Qovsen at [perectiow Al

|
{
Een@ir A
Pare S eB

Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 8 of 37

pas

“TRAIN. FAMLTY &T Souenan As A AO-SE OVERFLOW TRANSFER. ThE Dotros Ar
CaF. Fou 0wel DA. KOWALLS oRnENS OF MORPHINE © porte My SHOVUDER WAS TENOER
% Yor The MEDLATION Din AUT ro ComBaT THE pains TWAS MANAG ABLE . Jal Jay. 2014
KL WAS TRANS FERRED BAK To SkLanas YALLEY STATE prison. I 108s Horertes tp LeAeN
TKAT DR- PATON WAS TRANSRERRED € DR. TAVATE wits His RepLAcemEnT.I immedi aTecy
Compras MED THAT DR SAVATE Stour nor € RESPONSI BLE FOR THE Very Meni GAL issves
RAE CAOOSE TO OVERLODKED/IGNORED 0% INCOMPETANTLY MISSED . SKE TOLD Me To GRIEVE
Ur & Repycem THe PAWN MEDICATION To \S MG, 3 TIMES A DAY. L Did weacr Greve
DR. SAVATE © On TAK. 31,2014 FILED A MENICAL Compraint AGAINST DR -SAVATE,
LOEAE SVSP- tc - cop wt (See ATTACHVIENIT-S PGT THRDVEAt p& #L) Deere A
FAVDRAGUE APELLATE DEOSION T WAS TRANSFERRED ‘To DEL NORTE Qoaty
RHERAFES DEPT. Be RETENTENCED OW FER. 1S 2D10. pom MA ARRIVAL AT DEL
Noere Chuasry, Tae L WAS IMMEDIATELY LUT OFF FROM My PAIR MEDICATIONS,
Noagrine Qurare 1SMb 3K A Ay, DESPITE Yaviné A LERAL Pte SORPTION apans
NAS MD MAREE FOR No REASON EXCERT THAT THE TANS BUANICET QOLICY |S RBH OPLDDS .
DvE To THE SMALE Qize 6F THE DAIL QOVUATION (onnen SD INMATES THE TALL 1S NOT
ReBuwen To Kade A FOLLTIME MEMCAC Hep TL MMEDATELY FILED A GRIEVANCE
RELAROE THE TACL Nor Foo Aing THE PEMA GTION T ACeweD wire As WELL
Aste Tau Re Fusing PuysitACTHEPAGY Saupns LT yOASner THER Repair 6Iuity
TAAT LE L Oconir Ulce Tite Meg CATION WIDE T SMOULONUC COME TO TAIL.
(Kerevanoc, Loci AQIS PARTIALLY GRANTED AT THE GEO LeveL By THe JALL
Rawanoee Su ACOMEDATION OF fy MEDICATION Gut Tear THERE WAS Nig prySILAL Px

" MA Loar Mental hut UKE ns. USED TaaT LACIC of papemnons As THe ReASow

Ror Nor Compu ys wort: DAL Commanoees DetiSion. I Suemeren tHe Geredaute.
Kor Ht Lever Review To MERIFE AK ARPERLON ID Months AGO é tage.

 
ExT A
Pabetle of B : Case 5:20-cv-00676-BLF Document 1 Filed 01/30/20 Page 9 of 37

, po-l
NOT REVEVED A RESPONSE So L Do twr Have A Copy To Sven wo THE Cover
iw My GE VANOE CT AREVES THAT My MEMCAL TREATMENT SHDULD NOT BE
Oesare Oy & BIANKET Jace piacy PROAGBTING OPIODS , Bvt SHOULD In! Fact @a bE
Owrareo By Mu MEDICAL NEED REGARD LER OF Cost oe Sarr polity. EVENTUALLY
‘rs pee ID, 2A TWAS “TRANSFERRED Baur To Saunas VALLEY © IMMED ATELY
Sossaeyen A TWECAL SUP Te ReSHEDLE mu Fouia Up/PRUBEAL THEZA RY
Ng wee DP. KOWAL As Wes fs RENIN THe omus VikoeaTiO. WHEN E Sau D2. SAVATE
TRIED To Exprainy (ps exeeuTHING REMED Te WE DRA MATICAL yupage Were Dr SHOULDER, { We
Ln Approx Ig OF VaNGe OF moron © & tov THe PAs lan WORSENED IN DEER ¢ « Rake. Type.
ae PAIRS WENT RDI A Conserante DvuL AeHe To Con scanir SHAR, GRINONG Paustian WAS
SALUTE, SHE RESPONDING STARING Word MENTIONING Muy GRIEVANCE T FiLen
Bernt Leavinta ww Cover GEFORE ConmimvEinse Over muy ODENONS THET Saute THE TA WEARED"
Me bFE Gorae Fagecarion) Se wssut GoGo Vestaee ee L Com Quanced THAT SHE WAS
Reravionint AGAINS. He Uae Ste NS NOT SugpOse WO DTM. Ste Deven tar tee
Des80s WAS Not i RETALIATION Bur Ste NEVER EPA Hee Letsow (oe ten VcurioninlG
THe GOEVANLE, Ins THE FiRGy QUAL. Se Sommnsten A VES To See Oe. cowau * Baw S: FAL
Seo am © AFTER Aj exanmnunion He Oabnuder” Aphesue Cagsuns "(CFayzen Shuler)
Diweetry ATTRIBUTED To LALK OF PHYSTAL- THERA oy ADMINISTERED A Supaleowuat
REA \nsSEET ION - (See ACTADAIENIT-A, OAGEY 21 #2B) & SuenuLED A PaLon up:
On (9-11-\Q LT ikan A Fouow ve Keponsrmenc WrTel DR. MOWALL void WE
DsOAGEN We LAUCOE wa pave MenT OF TE Prin T WES ERPEMANTNS Ag WEL fs
AUG IME REMENT OF RaNtE GE MOTION Que L BEB tp QrUBIEAL HELA. We DaLwsy
qoae FUTURE PROLEDUEL DE man pratt wae UNDER GENEZAL Aneiiesia a
(Re ACTROANIENT- A, ont Bite.) Ac Were fis CefoMENDWS pRESECeWE
MORNE RUF ATE Dome Ar wuse WHET Lerp me SLEEP Since ay TG Tre L wes

!
}

lan
ERAT A
PAL oF S

a

Case 5:20-cv-00676-BLF Document 1. Filed 01/30/20 Page 10 of 37

| fa)

Comprerery ExNAUSTED convin o¢ SEED Onte Again Anontee Qrtumeniters
Refommendation ty A PALO Coassvuranee THe Garces VALLE Sent me ‘SERIF ICAL
fe A TREATIVIENT PLAN Sine, tes ISSue was Ovrsioe Wren. EXPERIANCE % © (EQUIRED

‘A Spee SPECALSL) is THIS CASE. Ags DexHopeate SyrieY j TO TREAT Someries THAt THE

Gre Wispom OF CacawieN Ruby > Webcal Dent: Cooter TREAT THEMBELYES . WH
DECSON Mite REASONING Boro THE DEtSIDO To Tien OSEEGALD So Speuausr
EDMWEADATIONS ( (5 Beyonn My Conpreitension. AND WOT Tvst THE MORO TINE
Rowwenarine, Gur ASO THE O2iGinkL SUREICAL REDMMENDATIN GitCin Wl,

€ THe CMO, DA. OMEN BRIGHT, Has No FAUT ins THEEKpeRcanice £ LISDOM OF
we (bur RACFED ORTHOPEDIC SQaEON, im Gree THERE Musr bE A PRGCEDUILE in
plates int Findinie Ancien ORTHOPEDIC NeGtitrs Moke tu THE CMO -¢ TASTE.
FinsAug ms DEL. 2014 T wear Uniowe GENERAL ANESTHESA FoR A Qstono Tames

, E Dit. KOwALL GJERFORMED MANVEL FORCED MAA pULATION OF pry Lert Soveoen. To BREAIC
y THE GOCKAGE THAT HAD BAU vp ° e iMpInGe> movement. A protéovee THAr Avie ve
Brew Guperety Unavoronele ie Cote, Ag Wece DEL MOkTE lounry SHERIEFS
Depr Jou Fauiliry, WOvLOVE peoviDED THE NESSESSAly PuuySi0ne wfewapy ©

Mepiba rion) As I Hho KepeareDly REQUESTED * Foncen te Gee. Usborruyarely
6y THE Time A GRIEVANCE 1S HEAR OIE NEEDLS Cones € Cte Oamsee 1S Done.

| THERE ALE Q Sepeeare DepARTIMIENTS Ar FAvtr tat THIS Com pisiner. ONE LS THE
Carrera Cpr. oF Gheestrien 5 PENaGirrATION wr Lerr me for 2 YERLS [0 Sur FE
nite Aéony OF & Toe Rocrronlurr winove Tle Kenthrr OF paras mnaszeMenr
MENCATIONS. OF A MEDILAL OspREIMENT AT Seuanas VALLEY Srare PHisbes wilee
us BKEATHTAIQGLY IN EDI PETAME OR. g EUBERAT EL INDIFFERENT THAT bt
Rebuees A (oe 3 EMERGENCY Ts % Ger §me /MDWhOUAL AITENTION &
EVEae tHe METER THE GeiGrunl Ex Qe TEMen t THey LSE WTEREST. THERES. No
EXH BIT-A
ABERH oF B

Case 5:20-cv-00676-BLF Document 1 Filed 01/30/20 Page 11 of 37

Qh-2

| No Avtounsr agilir 4 FOR WALFEASENDE,, MALPRACTICE IN DINPETANCE O€ BLATANT
INFERENLE. THE CAD. Doesnir Setono Guess, boeStion OR Sepeenrse CeMCALY

BE Phys rCiiess UNOE TKS \ugeeatsionl Has CREATED An ATVOSPHERE oF Qine SRP
WWORLOTRABE WHERE Yu (brace younsere Lucky THAr ol Gorme Qxeetr MEDIATION.
Tike Elon DEQARIMENT 1S THE DEL NORTE SHEMEES DEPT.Sktr Fauuty I Dror
Mearert CARE 1S NONE EXLSTANT. THEY Wave A Duero voto Comes ins Onte & Wee Feo,
te Gnsr CAD wads enncus Coucerys (5 Mer THE EAL OF THER twmAtes, Bur tee (esr.
ve Aerumtoy Geen THE Tae ReCEGE Ans tomate On & Ute 0.8. RELEMSE To Gp to THe
Lesprra Soar THE Lounery 1S tor Laas For THe Gost. ON IMATE worl WMS Briers by The
Fouice Oe Wo wo Hae. 3 Repeeae Sneimves APTER CEPEATEDLy INLFECTING THE SV RGICAL
Woyb{P OVE TD No MEDIAL SIREE AUIMLABLE Te Came Drery ORESiN6 [BANDAEES.
Ww Wy CASE THE SACL WS MORE INTERESTED Ins wo Avon ne losr oF PHYBIEAL THERA Py

| t Pas MANAGEMENT rortarion (reQuiees SPELALTOAINIKG ADIWNISTERD THAN Tey
Lowraevrer> GReArLy 1) My SHDVLOEe PALDIING FROZEN. Cond DEPART MENTS SHOULD Be.
eo Lnete Feunn tially wets Let Gartod. WiKLE Ray SEMLEMENT pts ALMEED TH
Wu Kwve, NSSDLITELY No AELr Dus COCK, We WILL EFPELT DEL NORTE Covatry * Susy PUSSLBL
CAOSE THEM to REVISE THE? MenICa ucies © START TAKING CAQE OF THE INMATES 1M
raver Cosro0y - PROVIDING THE INMATES IMEO\LAL NEEDS, NOT THE Lovnrys AWANCiel.
Neg.

ww CUSinG, £ pean THe Lasr & YEARS (rs Reorsy i vorticrt U OF INOS

Nes Wade (OMQLETELY US AVOIOMYLE 1 Nor For THE DELGEIRATE InotFreten
OF MULT LE Daeroes Sursoexwus. FRomite R.A.8 One THE Yen Gepecnee
Lanse ALL THE cOfy Up 1D THE CHEF MEDICAL BEFICERS DF FI Og. THE MEDICAL STAFF jas,
usr thesner Seen 10 Cree atour-tne mares S lone As wey Onnr Ore ¢ Cute

Tem 10 fu Bur A Grneet 6 jonpe lire. sienep LA bt
| An rHowy Lee CAL png

 

 

 

j
! Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 12 of 37

EXWANIT B- ReEUEF
}) & DECLARATION! THAT THE AETS Anse omsins Deserider Weeein Volare
: PAINTFES ews UnoucTie NSTTU DM Arse THE Laws OF TAC UNITED STATES.

» A OMENS ALY Ano (REMAND In SUCTION ORDSRWE THE TOPENDENTS © THE MEDICAL
: Kare ar Snunns VL SAT pen “TO MWAUTAIKE CEVA NECDED MEDLAL CARE Ann
| Roan rniwaGemense AT ApganpmIATE LEFFIDEAIT LAVELS

1
1
'

3) Compensserory Damabie tn THe Anos OF S80 000.5 ABainSy EACH DEFENOENT,

Sonery © Dever atiy .

i
\

») Rorsitive OnmaseS IN THe Amovacr OF BS0,000.% AGAINST EAtd OEtenOANT
Sa Dury TRAL Ox AL WSVES Tense by A Nvay

o OLAINTIES Coser Wns THES Qat

>» Arua APO T OAL MeUEr THis Cover QOxems Gust prapeReON TABLE
Case 5:20-cv-00676-BLF Document 1 Filed 01/30/20 Page 13 of 37

Cart aC MENTS)

| MeDiear Retorns
Case 5:20-cv-00676-
BLF Document1 Filed. SRF Page 14 of 37

ey cme FY

- 03/09/2016 M 42Y 0/36
SALDWIN, ANTHONY DOB: -
5. KOWALL MARK PCP: KUMAR REETINR Physical Examination | »

Should Left) Right

Name ; Date tH ©

 

Cervical Spine . :
Tendemess:____None Midline Paracervical KL)
ROM: (Normal_> Decreased

Foramenal Compression Teg“Negative )_N eck Pain Radicular Pain

Shoulder
Inspection oral > Muscular Atrophy Hypertrophy
, Asymmetry

 

 

 

 

Tenderness. None AC JointY Biceps Ten Subacromial S Ant/ Post Capsule

ne

 

Range of Motion:

Passiyé Normal > Abnormal

Active Normal Decreased Terminal FF {G0 ABDKO IRbg ER SO

Pain through “zone of impingement” None oS + r
Strength; Normal  FF__+ anv Yt ERY - yt IR S% ss Us

- Impingement Maneuvers: “Negative .
Jobe’s 4 + ABD/R, Ss Speed’s_+ O’Brien’s_+ Yergason’s X-Body Add Ze. +

Instabilify-tdaneuvers.
; Drawer rawer s Sign.
Vascular Cs Neuro Abnormal

= pa fl

 

 

Sele re
a Subchondral cysts O Subchondral sclerosis 0 Periarticular osteophytes |
o Joint space narrowing 0 J oint subluxation
MRI: _—s. pe mon

 

Impression: mo
Ff Ain chen Frpastene
Epate/ fe. Spot QA
[B2AA.

 

 

Logov
CO”

Confidential Printed 2019.01.31 14:26:56 -08'00'
ase 5:20-cv-00676-BLF Document1 Filed 01/30/ Page 15 of 37 +-3%

ce a "cx Kas 008

~ 03/09/2016 M 42Y 0/6
BALD KOM ANT , ANT. ONY PoB: 0B A eeaiigrs

 

FAC Curran... ISS

=> Discussed symptoms, PE findings, XRays, diagnosis, options (Operative and Nonop.)
Patient elects to have Surgery

Failed Conservative Management: ONSAID’s olnjection oPhysical Therapy

 

 

NSAID’S_ | Other Meds:
Injection (1cc Dexamethasone/3cc 1% Xylocaine, Sterile Tech.) Subacromial AC
Risks and Complications discussed Glenohumeral
Improvement S/P injection %

Independent Shoulder Exercise Program (_ Instructions given)
Physical Therapy _ x/week for _ weeks
Surgery: Arthroscopy, Decompression, Distal Clavicle Resection,
Rotator Cuff Repair, Debridement, SLAP Repair, Labrum Repair,
Anterior Reconstruction, Biceps Tenotomy, Biceps Tenodesis,
HemiArthroplasty, TSA, | Manipulation under Anesthesia

AC Joint Reconstruction
oProcedure, Risks and Complications discussed with patient

Pre-Operative Medical Clearance for Surgery Requested

EKG, CXR, CBC, Chemistry Panel

 

Further Diagnostic Procedures: Ganfeas
Other: “TO

Information Literature given to patient Jmpingent Syndrome Rotator Cuff Tedr Shouldér Re 2
Arthritis Shoulder Dislocation Labrum ANATOMY

 

RA Request Authorization for Surgery

 

 

Orthopedic Surgery Consultant

Confidential Printed 2019.01.31 14:26:56 -08'00'
Case Ss: 20- “CV- -00676-BLF ° Document 1 Filed 01/30/20 St SP 16 of 37

i

13/09/2016 M_42Y 0/36
SLOWIN, ANTHONY DOB: 41/03/1973
« KOWALL MARK PCP: KUMAR REETIKA

 

| Orthopedic History
| | : bee ~'g ” ioht: ( 7
Today's Date: 3 Vly Gay L Hand Dominant Age: $2 Height S_7__Weight oO

What Institution are you from S ALIAS Vac ey

Chief Complaint

2

 

A’ How did Injury occur: AJ i A

 

 

<
ON Date of Injury: AL A, 4

 

i : mos days
How long have you have pain in the area that you are seeing the doctor for: _/ years

What makes the pain worse?__ 7D veEmeall

oe
What makes the pain better? = + ~

    
 

ti iyeke N
" Do you have pain w. gh arity Pain with weight bearing? (DN Does pain affect aa ac NY
Knee Lacking? ¥j iving way ¥) (YN Show ler Paint s
5 Night time Pain Me N Previous injections 4 ? tow la + | at
Do you! take any medication for the prob - A { . A
(What is the name of medication?)

 

Prana ptt 5 J vo

Have you had previous Surgery for the problem?
(when/where?):

 

 

Past Medical History

Allergies: x ous Delesee
fi
j = CTA f
Medications (CDCR Med List): KEvoprce © Aerampptest ——_———

iti NONE
Medical Problems: high blood pressure diabetes heart attack stroke wig Hepa) |

Other:

Past Surgery (Dates): Ss

 

 

 

 

 

 

ene
Have you ever had General ‘Anesthesia before? Yef_No> Any Problems:

 

Confidential Printed 2019.01.31 14:26:56 -08'00'

~~
HE Aceon 9-00679 815 Document 1 Filed ror Pa iP 37 +-}

- 03/08/2016 M 42Y 0/36
BALDWIN, ANTHONY DOB: 11/03/1973
Dr. KOWALL MARK PCP: KUMAR REETIKA

. Family History
Alive Deceased Age Health status or cause of death
Mother S #4. AtDedin) SPIE © TF, 20

Father flow BAthesin, DEAd, Creeaosis CK 4VER

Brother/Sister 7420. GRDwOm DEAD Sames: Mmmebarrod

Brother/Sister

Brother/Sister

Social History

Single Married 4, Cres) Separated Widowed
Children: No

Former Ne Cate

“TATTOOS Ff KE
Smoke Currently? Yes packs.ner day for years
Quit Smoking? This Year >lyear C>Syears > 10years
Previously smoked...._ “packs per day for__“@> __ years <>
Drink Alcohol in past? —_ Daily 1-2x/week 1-2x/month
Drug Use in past: AfE7ef

Review of Systems

Are you currently having or have you had problems with:
Describe all Yes responses

Eyes (Ys DNo GiAsseEs

 

 

 

 

 

 

 

 

 

 

Eats, Nose, Throat
Lunes, Breathing Y
Heart Yes> No (ERE ULATO_ pT CEAT
Digestion Yes
- Bowels or Bladder Yes
High Blood Pressure Yes o2
) Diabetes Yes (Noy
Bleeding Problems Yes 5

  
   

 

 

 

Balance Problems
BE eng
Black

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

  

_ Reviewed

 

Confidential Printed 2019.01.31 14:26:56 -08'00'
Case ¥20-cv-0Ge SBA \ btn gat 2 “File 01/30/20 Page 18 of 37 at O

« STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS

, V2 ‘ HEALTH CARE SERVICES

PHYSICIAN REQUEST FOR SERVICES
{To be completed by requesting Physician and forwarded to Utilization Management Unit) .

mets aul, An drm | "Rozsbo SK
wml OBS oe na ed
fete Pe gen shocker o-oo mT CODE

 

 

 

 

 

 

 

 

 

 

 

REQUESTED “0 O7 a # OF DAYS RECOMMENDED
_ OBThea _
Please circle all that apply: Diagnostic Procedure/Qonsultatio: Outpatient/Inpatient Initial/Follow-up

Requested Treatment/Service is: EMERGENT URGENT

For the purpose of retrospective review, if emergent or urgent, please justify:
Proposed Provider: Anticipated Length of Stay:

 

Expected disposition (i.e.: outpatient follow-up, return to institution, transfer):

Medical Necessity (ariefly describe the clinical situation; the history of the illness, treatments used, pertinent lab and imaging studies, or questions for the
consultant): Qs . fat f ; jp 4 kootew

“ledt chodades Darn _C i aaeret, Arete Row
py ewh OT Sohbet 61k

£
ct

 

 

   
   

 

 

Estimated time for servite delivery, recovery, rehabilitation and follow-up:

Summary of preliminary or diagnostic work up, conservative treatment provided (if applicable, please provide TB code, CD4, viral load, albumin,
total protein and dates within last 3 months): . :

 

 

 

 
  
   

Comments (Gaya. risk factors, prognosis, alternative management, etc.):

REQUESTING LAN?PRINTFED NA a
° a aN FU, MD
a.

REQUESTING PHYSICIAN SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

a a onl ‘
"DATE OF CONSULTATION “
Ae ____
FINDINGS: . . =
mbt ete A ae
g
RECOMMENDATIONS:

 

 

 

 

FOLLOW-UP OR FURTHER EVALUATIONS REQUESTED:

aL2 7 |
CONSULTANT Si yer ~ a St! [_COCNUMBER, AME ( O10 B AND DATE OF I
eT pat al SRT

ETA RN SIGNATURE-—_.
PCP SIGNATURE nave

rasragerlllll] teewssm = Patnon

THIS FORM MUST BE R 03/09/2016 M 42Y 2/60

BALDWIN, ANTHONY DOB: 11/03/1973
DISTRIBUTION: Dr, KOWALL MARK PCP: KUMAR REETIKA
ORIGINAL - FILE IN UHR
GREEN - TOUHRPENDINGORIGINAL ~"—"" ~~

CANARY - OM UETANT | 6 oe |
GOLD —-_ SPECIALTY SCHEDULER (AN ig OG 3-9-l6 17-0 O2-129 W

**=- GDC 7243 (Rev. 11/02) oo
oe Confidential Printed 2019.01.31 14:27:55 -08'00'

 

B

 

 

IRTH

 

 

 

 

 

 

 

 

  

 

 
 

PHYSICIAN REQUEST FOR SERVICES (RFS)
__ Case 5:20-cv-00676-BLFE Document 1. Filed 01/30/20 Page 19 of 37... at |

 

 

b& CALIFCRAIA CORRECTION: : ‘
4. ° SHES UPD Ee at, Salinas Valley State Prison
Bd HEALTH CARE SERVICES y
Name: ANTHONY BALDWIN Patient 11775612
DOB: 11/03/1973 iD:
Exam MRI SHOULDER LEFT WO SecondaryK02500
Name: CONTRAST | 73221 {D:
Primary L. Fu, MD - DVI|
Care Exam 06/30/2016
Provider: Date: 02:05 PM
Ordering L. Fu, MD
Provider.

 

Exam: Left shoulder MRI

Clinical history: LEFT SHOULDER - OA RULE OUT RC TEAR ~
Comparison: 4/23/2015 t rs
Findings: Multiplanar, multisequence left shoulder MRI including T1 and “emanto faves,
T2-weighted sequences, without contrast. Physician ard St vonage ;
There is mild acromioclavicular arthropathy and a mildly downward sloping 12 2016
acromion. There is associated mild mass effect on the supraspinatus tendon with SEP | 2

tendinosis and partial-thickness tearing along the bursal surface. There is

also tendinopathy and partial thickness tearing near the supraspinatus and hy

infraspinatus insertion. No full-thickness rotator cuff tear is identified.
There is no significant tendon atrophy or retraction.

There is mild distal subscapularis tendinopathy. The long head of the biceps
tendon is in place and intact.

The labrum appears grossly intact, though evaluation is limited without
intra-articular contrast or significant joint effusion.

There is no significant effusion. There is mild chondrosis. No
full-thickness cartilage defect is identified.

Impression:

1. Distal rotator cuff tendinopathy and partial thickness tearing. No
full-thickness rotator cuff tear. { a

2. Findings which can be seen with mild impingement, correlate clinically. =, .
< ne
Ke ip

Report Electronicsfij@igned by: M Laufik MD. 54,
Report Electronically Signed on: 07/07/2016 04:21.8M tan &.

on oT c A ia
yoy 9 8 2018

 

3. No labrai tear, joint effusion, or significant chondromalacia.

lener??

Confidential Printed 2016.11.02 15:08:16 -07'00'
 

    

% NY (OM ae eezZ nan | - - (ary) SIDIAUAS YOA LSANOAY NVIDISAHd
ogo: ey SEAR EIQE Rod FeREPHAOS seco sae TOO
YHILaS wan UAINGAHOS ALTVISadS - aToD
_ . By sp . 08 3) CL6HEO/LE ‘00 ANOHINY ‘NIMC IVa wn - Nid
Tf ee | a 4 bs “A 09% Cb WN SLOZ/EHOL - INVLIASNOD - AYWNVD

a
él d| qt \) "0 #100V ‘NOLLNAnIISIq
iiiLNULLVd HL HLM GaNYOLAY Fa LSA WRIA SIL

d eX 0 4 “QOTEWAOJ UY [BUOTIPpY 103 osed 270N ssars0ig Yuyy
AY
44 | _. fwd rt all RINLYNOIS ddd
Vata -Ot- 7 verbs \t
_vaival NY ‘Wh AYOLYNODIS NU VIA
4 (Dts
COME Vd CING f, Wald of BINVN “ Jovan oad iy FTE aLva ae
a FL CG ¥ A
N animes we 7G ray Jeli
. ’ Oy PE tf pon PIP ae Perey ‘OAsaLSNOM SNOLLVNTVAE UTHLUA YO dA“MOTIOd
7

 

 

 

 

 

 

 

 

   

 

 

 

Fu "CH AIT riyol

 

 

 

aLvd| A Gawdasad / CHINA / GAZRIOHLNY / QAAOUd “NWN GLLNd NVIDISAHd ONILSaNOTa

Y
Cy

‘=~ s(-oya uoUloSeuRWT sATBUS)e ‘sisoUsOUd ‘siojoRs YSU ‘sWeISEIp) SPUDLUUIOD

 

 

 

 

 

2(syjUOUT £ ISB] UIYIIM Sayep pu Uld}OId ]e10}
‘urungye ‘peoy [eA “pq ‘apoo gy oplAod ageajd ‘ajqeoydde J: papracsd quswies.n sAeAlasuod ‘dn yom onsougelp 40 Areurmjord yo Aaeunuing
sdn- Mofo} pub UOTENTIQeYos ‘419090 ‘AIOAI[AP SOIA.L9S JOY aI) poyeUNS|
4 s
“TA herd AY" yy
r fp XN ¥ J Vv a we ¥

fat ae een yoy sy ont (rey @--vrwy
"+ (Queynsuod

ayl sof suoljsanb 40 ‘sorpins Supdow! pur qo} juauiiiad ‘psn spuaupan ‘ssaupy ayy fy Caojshy ayy ‘uonONYS poo ayt agisosap Ajfaisg) ASSSOIN [BI1POIN

  

 

 

 

 

-cv-00676-BLF Document1 Filed 01

 

  

 

  

 

NY]
“apt UONMINSsUl 0) WIMyor ‘dn-Mojoy USHEdINO :*9"1) UOIsOdsiIp payoodx
Mg oun, * Ling arngrr, FVII HeyNsu! 0 WIN} log wusHEdino :"9"!) uontsodsip parsodxg
a aT °AByTg fo yds] payedionuy WIplAosg posodoiy
G " :Apnsnf oseajd “uod.im Jo yuoS1otue Jl ‘mages anpoadsosjas fo asodund ayt 40-4
O
asiunoy) LNADUN LNFOUANA — -st sorarogquauneasy, paysonboy

    

Ce-monod repay yuapudyei/ipoyjedjn uoHeyAMoDsainpsso0l4g Wsouseiqg :iddp wyr yo ajoajo asvatg
eam
(SDIAWES GTLSINOTa

CAGNAWWOO SAVC JO # af . 1D
(s}3d09 1d9 3d09 6- Cot 2 NOVIC FTdIONTd

Y “ c
UAONAD aLVd Cuda HLYIE JO FLV

d AN ¢ OSLO F os oqo nani LMy VAIS LNAILVd

QIUA weWeTeURIA, UOLEZINA 0) popaemioy pus uelskyg Tuysonbss Aq payojduios aq 01)
SHOIAUAS WOA LSANOMA NVIDISAHG © . oe
SGOIAWS TAVD HLTVaH

SNOLLDIVAOS AO LNAALavdad VINUOAIT 9 40 ALY Ls

 

 

 

 

 

 

 

 

 

 

 

 

LN ye STN\ | mye
AO 5:20-cv-00676- BLE FSotamndae’ Filed 01/30/20 Page 21 of 37

STATE OF 0 DEPARTMENT OF CORRECTIONS

HEALTH CARE SERVICES.

PHYSICIAN REQUEST FOR SERVICES
(To be completed by requesting Physician and forwarded to Utilization Management Unit)

PATIENT NAME COC NUMBE¥ INSTITUTIO:
bALDWI) fal FHialy Loot) SUD

DATE OF BIRTH EPRD DATE GENDER
{3 ie ofa Ny
PRINCIPLE DIAGWOS ICD-9 CODE CODE(S)

Rerhaf fan :
REQUESTED ae # OF DAYS RECOMMENDED

Lnaty LS

Please circle ail that apply: Diagnostic Procedure/Cons i ea Initial fottow-wp?
Requested Treatment/Service is) EMERGENT ROUTIN

For the purpose of retrospective review, if emergent or urgent, please justify:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

’ Proposed Provider: : : Anticipated Length of Stay:
Expected disposition (i.c.: outpatient follow-up, return to institution, transfer): ——__ f= tg
Medical Necessity (briefly describe the clinical situation; the history of the illness, treatments used. pertinent lab and imaging studies, or questions Jof the
' c , , , N VAaheZ

  
 
 
 
 

 

 

consultant). f
PUA,

Estimated time for service delivery, rebbvery, r rehabilitation and follow-up:

Summary of preliminary or diagnostic work up, conservative treatment provided {if applica
total protein and dates within last 3 months):

 

 

Comments (diagrams, risk factors, prognosis, alternative management, etc.):

REQUESTING PHYSICIAN PRINTED NAME APPROVED / AUTHORIZ DENIED / DEFERRED BY | DATE
—___ieulinin _Y w/t

 

 

 

 

    
 
 

REQUESTING PHYSICIAN SIGNATURE

 

  
   

DATE OF CONSULTATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINDINGS:
RECOMMENDATIONS:
FOLLOW-UP OR FURTHER EVALUATIONS REQUESTED:
ex
CONSULTANT SIGNATURE DATE CDC NUMBER, “EOS FIRST, MI) AND DATE OF BIRTH 14)
ETA RN SIGNATURE DATE 2 3 f
Dwin) Av irga!
PCP SIGNATURE DATE AL y \j
Attach Progress Note page for additional information. 4} 8, | »

THIS FORM MUST BE RETURNED WITH THE PATIENT!!!
DISTRIBUTION: 3 9 . |
ORIGINAL - FILE JN UHR ( ” , as
GREEN ~- TOUHR PENDING ORIGINAL o co yer = NOV Ge te
CANARY - CONSULTANT {.t .
PINK - UM
GOLD - SPECIALTY SCHEDULER
PHYSICIAN REQUEST FOR SERVICES (RFS) CDC 7243 (Rev. 11/02)

Confidential Printed 2019.0T§

4 4 as AN aa pif I.
Case 5:20-cv-00676-BL FE. Document 1 Filed 01/30/20 Page.22 of 37. é 3

Page tot t

€

AMIR RTS ee

BP 4 E ALTH CAR E SERVICES Salinas Valley State Prison

 

Name: ANTHONY BALDWIN Patient ID: 11775612
DOB: 11/3/1973 Secondary ID: K02500
Exam Name: XR FACIAL BONES-2 VWS |
70140 Exam Date: 3/13/2018 09:22 AM
Age: 44Y 6M

Primary Care Provider: R. Javate, MD - CTF]
Ordering Provider: R. Javate, MD

 

CLINICAL INDICATION: 3 weeks post facial injury. R/O FX. /P verbalizes to have
ran head first into a table.

COMPARISON: None

   
  
   

TECHNIQUE: 4 maxillofaci

chronic. The right zygomatic arch is incompletely visualized/evaluated. There is
irregularity along the right lateral maxillary sinus wall. A fracture is no:

Cette ere is mild irregularity along the anterior nasal spine, possible ~ wen
excluded,

eee

There is otherwise no acute fracture or dislocation on plain radiographs. The
orbits appear intact.

There is partial right maxillary sinus opacification. The mastoid air cells
appear grossly clear. The visualized soft tissues are unremarkable.

IMPRESSION: Possible age-indeterminate fracture along the lateral right
maxillary sinus wall. Mild irregularity along the anterior nasal spine. Partial
right maxillary sinus opacification.

Note: If there is continued clinical concern, CT offers much greater sensitivity
for acute osseous facial injury.

Report Electronically Signed by: M Laufik MD
Report Electronically Signed on: 3/13/2018 01:26 PM

 

http://synrisprod.cphcs.ca.gov/Reports/printReportCustom.aspx?acc=656628 §/30/2018
Case 5:20-cv-00676-BLF Doctiment1 Filed 01/30/20 Page 23 of 37 ry

&

SVSP - Salinas Valley State Prison

 

 

  
 

  
  

     
   

Patient: BALDWIN, ANTHONY LEE
DOB/Age/Sex: 11/3/1973 / 44 years /Male - CDCR: K02500
| Diagnostic Radiology
ACCESSION DAT- PROCEDURE ERING PROVIDER STATUS
3/13/2018 00:00 PB XR FACIAL BONES-2/ Javate,Rosana P&S Auth (Verified)

    
 

VWS
Report

PATIENT NAME: ANTHONY BALDWIN
MRN; 11775612

DOB: 11/03/1973

ACCOUNT: 10000001511775612K02500
ORDERING PHYSICIAN: R. Javate
Service Date: 03/13/2018

CLINICAL INDICATION: 3 weeks post facial irijury. R/O FX. I/P verbalizes to have ran head
first into a table. COMPARISON: None TECHNIQUE: 4 maxillofacial radiographs FINDINGS: There
is mild irregularity along the anterior nasal spine, possible chronic. The right zygomatic
arch is incompletely visualized/evaluated. There is irregularity along the right lateral
maxillary sinus wall. A fracture is not excluded. There is otherwise no acute fracture or
dislocation on plain radiographs. The orbits appear intact. There is partial right maxillary

sinus opacification. The mastoid air cells appear grossly clear. The visualized soft
tissues are unremarkable. IMPRESSION: Possible age-indeterminate fracture along the lateral
right maxillary sinus wall. Mild irregularity along the anterior nasal spine. Partial right
maxillary sinus opacification. Note: If there is continued clinical concern, CT offers much
greater sensitivity for acute osseous facial injury.

 

 

 

 

 

 

 

 

 

 

 

 

 

interventional

No data exists for this section
Magnetic Resonance Imaging

No data exists for this section

Mammography
No data exists for this section

Nuclear Medicine i

No data exists for this section

 

Legend: c=Corrected, @=Abnormal, C=Critical, L=Low, H=High, fe Result Comment, i=Interp Data, *=Performing Lab

 

Report Request ID: 11063047 Print Date/Time: 9/7/2018 11:17 PDT

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:20-cv-00676-BLF Document 1 Filed 01/30/20 Page 24 of 37

x
Ss de

as: ef? . (1/6 SINGIOATA) CPed aD (sent) sad1Awas 10d L8ANDS NVIOISALA
ed BAINTAUIS ALIVIIAdS - oto
is wn - MNId
TT LAVIINSNOD = = AUYNVD
af wii = “TVNIORIODNIGNAA HO OL- == NEM
Qh Q MYHOME -  TWNTONIO
BW ad ‘NOLLDEMUISIG
we EL/E/EL LINSLEVd SHE AIIM WING Llae oe LS Ae A
“BOpMINIONA Tetopypps 103 afed DION seosBoss THEY

 

     

 

 

 

 

 

 

 

 

‘CB2LSaNO8Y SNOLLVNIVA WAILLUN 4O dd-MOTION

a *
= YRS eS Avounuy UPI aul sanuyt

O0SZON _auva SUOLYNOIS NUVI
10 dO 3LVG GNY (re “16MI4 “1SV'D) SVN SSRN OGD Z1VO] FANLVNOIS LNVETASNOO

 

 

 

’ ‘SNOLLYCNANWOOEs

 

 

 

‘SONIGNLA

 

 

INVETASNOO 10 SHVN OJIN NOLLVINSNOD 40 ALVO

SHER : == 5 neo PE wee

¥a0 a OHLNV / CTA0NdEY — AWN CALMING NVISISAHd DNLISaNOsY

 

:(-239 Quotmedeunus aauuraye ‘aysoufard ‘sojany ys ‘sureadinp) squauOD

 

*(sypuom € sey UTA esINp puE WIDOT! feIO)

*UTUMgTS *PRoy PATA *PELD “Bpoo ELL appAoud asord ‘ayqeogdde 31) papprord wounsan saneaszsuoe ‘dn y20M OnsoUsurp Jo Areuiompead jo Caemuang

:dn-moqos pu worm quyay Azasooey “uaaap apA1as 29) auily pareuning
psdauyo ain gym UopeunuEKS
Gn-moro) au) peau pA 1UaNed ‘saipop sy ue Gunind uy Aynoyyip sz fam se 200y iy dow so Gaamas youue> ay yeUy PyUred jo Wo]dwAs aAey 0} panuguUGD
IWaNeY eI} SSOINPRP-[eAEd BND 1O1NTOL [ESTP MOYS LDIYM 9LOZ/OC/9 UO SUC JapmoUs Yo) aun JO RAW at PeY JuAape” “dn-Mmosoy 10) 0) BuywsMas a109q

FW UjEIgO 0} PIO) Sem PUP 91 /6/E UO 11a) JEDIPAW AID UML 2e sypadoyUo uaas pey OYM UJEd FapInOYs ya} LON AIA apeUL PIO SIEAK yy :(numygresuog

241 40f suonsenb 40 ‘soipnrt Bujiow} pub qo; prauysod ‘pasn quauypad ‘sssuy) ayl fo Leorsyy ay suoponess poopy Typ aqueasop Myfa.sg) AyssaaN [EOIpay,
(:a3ysuen ‘ropnynsyy 0) winyas ‘dn-moypo wapedite <-a"y) uonjsodsiq pawadxy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2Ang jo fury peydpyay SOpedoyyo —sapyanig posodaig
sAynsnf astard ‘yuaSin 26 yuaSsaura yy ‘owpras eayoadsogas fo esodand ay 204
aNLLnow Gg inzoun[] INgOUTAE ES] 25 spuag/wounsan, poisonboy
én-nopoafreppal } yuopedy puopeding C] Lopernewog (een pao speontaa, | < Ayddo oy) 17 perp axon
, quawjeal}
QZUNAWHOIdE SAV dO ¢ (sIADIAUAS ABISTNOI
{B91 {IND 10JLIOI J9PINOYS >}
(siad00. 443 4a09 a9! _ SISONDVIG FIGIONDd
SiBIN Lc/efy EZ/E/Lh
waanap alva casa Hig 40 alva
d5AS GOSTOH Auoyluy ‘ulmpyeg
NOLLALLUISNI waEWAN DGD ANVN INQLLvd

 

 

 

 

(HUN WenBeunyy CopEZ TN OF popremsoy pire aepysAyd Bansanbas Aq poyajduroo aq o1,)
SADIAUTS UOA LSANOAA NVIOISAHd
SHOIAUAS TUVO HLIVAH

.

SNOLLIGUYOO AO LNW Vda

VINUOAITVO AO ALVIS

wv" Spe
Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 25 of 37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. (11/6 01INQIDaTa) SreLodo - + (RD SEOTAWAS NOs LAN Day NYIOISAHA
skits - wa TNGANDS ALIVIOSdS = atop
oo . ; a Wo. °° ENE
s et che . a oe INVLINSNOD- REVO. .
gente ve TWNIOMIOORIGNAG WHA OL: NED
RN NANT’ avNIPNIO
: ‘¢ S ; oo *NOLLNERIISIO
a el” _ Pn EL/E/LL WAXOT SI
oO " ayeynt a : *dONVULIONWT [BUC a1ppt 03 sBed son avcaifosg | yoeny
ve *” pee AuouyU “un e
on Cy er ao 1 v mpleg ava _ “__-aunavnors aga”
OM ppra x? 00stoy PE __aiva ___UNLIYNDIS NU VIS
; : ; :
pn ao ava diy tot tisata ‘ISV) ANN NBEHIAN DAD: aiva] “__AUNLVNOIS LNVLINSNOO
wo To - Se _causandaw suonivntvas equa Ho dood o
i
_ SNOLLVONZWNOOTU
SSONIGNIA
oo Ny ifigNoo 40 sHIVN canta} mead NOMLVINSNODAOaIVa
- ibis = NOISNVIOISAHd ONLISanDSE
# ONTXOVULL LNAWSOVNVH NOLLVZITLLA aLvg __ FUNLYNDISNVIDISAHd ONLISENOMY
anva| x9 aawuarad / qatad / qaZMOHINY /aTAONddV] —_ oS AINVN CLNTd NVISISAHS ONLISANOTY

 

:(ap queumfeavar aalyntisoye ‘ssouSaad ‘S100 ysis ‘SureBetp) squaunu0

 

_ (stynour es UnAM sajep puv upyoad mot
‘apungys * pro] [ema ‘bap ‘apoo aL ‘Spraad osnayd ‘yqvonidde yy papyaoud jwomnvan BANBALSUOD ‘dn ya0m. onsoudeip 4 40 Arocyunjasd 30 Arourang

 

 

Wuyeduios quafjed squosap 63 Abojaujed soyjo Aue se jjam se sinqoely ay Jo Ayjiqers ayy ayenyjena oF Weds] Jo paou Uy 5] quapedg Uol Ey}

jeajoulB qy6u Jaddn ayy Buoye jnoj uojesuas jeuouge 52 JJOM Se UOeryseLy JO Ayo yp Jo Buyujeduo> 0} panuyUos juaneg “SNe eM
Aveyyxew je1932] Bp & MOYS 81/E L/E UO Aei-x puy 8107 Areniqay uy Aunfuy lees yb e Bujujeysns om ajew Pjo seat tho. ‘(qtepyprisnes

ay) 10f suoysanb 20 ‘saps BuzSnun pud qoy riod pasn Stueausgoay ‘sgauj}? ay fo A095]: ay] fuoyony!s POTD ayy aqLIOsap firforsq) Ayissa0ay PopoW
- (rajsuEQ ‘gonmystt 07 Wanjas “dn-s101]03 quonedjno at) uantsodsiq paysadxg

 

 

 

ANILNON [J ungoingy. inaowawa ] #}sopuns womans, pons
dn-mopog/feann quspeduyuapeding [J : cenipimsininsrpeiasasnsmt@nal] “ide yous po ypoyp asvalg

dIGNAWITOOTE SAV dO # _ : : : . / : : "(SMa 1AUaS CaLsandaa

 

 

 

; L7/6/b EL/E/LL
Slew wadngo __ -_ Siva aud? apne eat

dSAS 00SZOy _ Auoujuy ‘umpyeg
NOLLNILISNI ____ wagWNN OGD AWWN INGLLVd

QIUg JUstAZenEY WONeZYN 0} papremioy pue avostyg Saysonbes Aq payayduros aq o,)
BND IS WwY\ —-« SHOIAWAS UO LSANOTA NVIOISAHA Le
VW oon 5  SHOIANESHUVOHLIVAR a

_ SNOLLDaNHOO YO LGRvaad VINYOATTVO AO SLVIS.

1S ew

 

 

 

 

 

 

sda-atomoy pur woneyiqoyas Atanoo03 ‘Keaasiap souls Joy out) pansy ao -

:Angjo mur7 paedpnuy AGojoipes —sxoprsoug pasodong
Asn ascaid uoftin go ynesrows i ‘majaas angvadse: yas fo asodand ayy sot oo

9223 543 JO 2

= oy a Sey ean Areyixeu jesaqe] YyBy “
(s)ga09 Lao MOO OTE oO . _: -_SISONOVIG TIGIONTYd ©
Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 26 of 37 page 1 of 1 +l,

@

 

, CALIFORNIA CORRECTIONAL Salinas Valle State Prison
Pps HEALTH CARE SERVICES y
Name: ANTHONY BALDWIN Patient ID: 11775612
DOB: 11/3/1973 Secondary ID: KO2500
Exam Name: CT FACIAL BONES W/O
CONTRAST | 70486 Exam Date: 5/10/2018 09:22 AM
Age: 44Y 6M

Primary Care Provider: R. Javate, MD - CTF|

 

EXAMINATION: CT of the facial bones without contrast.
CLINICAL HISTORY: Fracture.
COMPARISON: 3/13/2018.

FINDINGS: A helical CT of the facial bones was performed without contrast.
Axial, sagittal, and coronal reformations were obtained.

Minimally displaced fractures through the and anterior and posterolateral walls
of the right maxillary sinus are present. A mildly depressed comminuted fracture
of the right zygomatic arch is present.

The remainder of the visualized osseous structures are intact. No additional
fractures are seen.

The paranasal sinuses and mastoid air cells are clear.

Small, nonspecific lymph nodes are present within the neck. No lymphadenopathy
is seen.

The visualized portion of the brain is within

 
  
 

  

; Fractures of the anterior wall of the right maxillary sinus, posterolateral
wall of the right maxillary sinus, and right zygomatic arch.

 
 

 

 
 
 
 

     

by: D Goll

Report Electronically $i ;
on: §/10/2018 02:31 PM

ena Report Electronically Sign

 
   

 

Two monris ALTER X-Rays

http://synrisprod.cphes.ca.gov/Reports/printReportCustom.aspx?acc=684278 5/30/2018
Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 27 of 37

 

” . . -
(8/6 SINDMLOaTD S¥zs cD (SUM) SUDIANTS Od LSHNOAY NVIOISAHA
BATNARHOS ALIVIOSS + o100
wn - WNid
\ \\ _ \ q _ 4NVLINSNOD- = AUYNVD
‘TWNIDTHO ONIGNGd BHA OL - NaTUD
SHO NIT -  “IWOTEO

     
 
 

‘NOLLNDTELSIO

ry

  

EZ/€/ ih ae a dt
*UONOLULLOJU) [CUOHIPPe 205 Bed aon syautoug IpUY

* Ok
uoUiUy ‘Ujmpye
‘RAY IMPIER ALVd TUNIVNOG ddd
; 00Sz0» AN aya NIVNOIS NY VIB
LSVOANVN WHEWANDAD _ PZ, aya —VZ_-afvyois snvcinssioo
~ rs Rs

 

 

 

 

 

 

 

 

 

 

Sunigsns — \ . {CRLSANOAY SNOLLVINIVAS BEHLING YO IN-MOTIOA
5 yr} . -
=|
a _ Op NGAP SP LE so 'SNOLLVONAWWOOHY
{8 av ,

 

 

 

 

   

 

   

AUNIVNDIS srvnisaas ONLISANyTa
AWVN OZINId NVIDISAHd ONLISaNOa
SJ RVNOSIN Hd NVIOISAH SNLISANOTY

#(9)) YuaunFquew SAyowoys ‘sysouFord ‘s10100; su ‘sumufeip) suowutoy

 

 

{syquoW C yo] upyIA SOW pu UrDJOUd ;LIO}

‘upungye ped] [02k “Pad ‘9p02 a, aprraid asvoid igeonIdde 31) popjroul yuourvas aapersasuos Un 10m Spsouse]p Jo Areuyunyaud jo Arcmumng
‘dn-momjoy poe wou qeyas ArdA000s “ALantop dopues £0; duIN powuysy

“ane SHUIS ATe|KELU JODIFSMOUS S1-cz-<
UO SUdg /eID2J 1) ‘vOHeNsSeW UO Uled UIM HIBS SLOZ-E Uy eLuNnes} jeIDe) UM B)eLU PjO sIBaK PH <(iunynsuen

ay} tof suoysond 20 ‘sojprus GupySpur} pup qn} wauj2uad ‘pasn suawuyvay ‘soupy oy fo Rroysiy ay) ‘uoponys jour ays oqusosop fiyfo1sg) Ayssvoon ooipoyy
(stoysua2y “uORNaRSUs 0) Winjas ‘dit-mofjoj JugNEd Mo <9") uo; |sudy}q, poyadxy

Aig Jo inSusy payedpnuy ANB = s3pjnozg posodarg
*4ynisnf aseagd Quagan so yuaowea yy ‘maznas anpaadso.as fo asod.nd ay} 404
anitnou x] aungzoun[] ANgOUaIS [251 9opuas/uounvads porsonboy

an-moyos/iopsy propedut/uopsdino | ] uopensuoy/asapsont spsouterah i i Aydt royt No 2parp asvaia
- JUdLW}eDI)

(s)a01Auas dausunday

USUNAWIODAY SAVE AO ¢ .
auNDes} SNuys Aieixew yybys
($2000 Lip) 30006091 SISONODVIC TISINTYd
Lt/é/b EL/E/LL

SIE sexaean alvd quda HiIG 40 .Lva
dSAS 00S7¢0n Auo\luy ‘UIMpleg

NOLIMLLISNI WHOHAN 3D) WYN LNALLYE
(up juawaSeuepy voueztiyf) 0) papaeaioy pue usyoisdyg Sunsonbea fq payajduics aq 07)

SAOLIAUAS UOLISANOAY NVIOISAHA =‘
SUOIAUAS TAVO ALIVGH
: VINYOAIIVD JO ALVIS

SNOLIOAYHOO dO LNA RLY dad"

 

 

 

 

 

 

 

 

 

 

) .

 

— mewn

 
 

ee Case 5:20-cv-00076-BLF Document 1 Filed 01/30/20 Page 26 of 37
ABA

Baldwin, Anthony 11/03/1973 1of3
Office/Outpatient Consultation**New Pt- inmate, Right Maxillary Sinus Fx**
Visit Date: Thu, Jun 21, 2018 08:20 am

Provider: Michael German, MD (Assistant: Jessica Romero, MA)
Location: Salinas Central Coast Head & Neck Surgeons, Inc.

Electronically signed by Michael German, MD on 06/21/2018 08:32:50 AM
- Printed on 06/22/2018 at 9:42 am.

SUBJECTIVE:

HPI: 44 year old incarcerated man sustained right ZMC fracture in February of this year when he fell and hit a table. Had
a CT done in May demonstrating the fracture. Currently he complains of pain in the left cheek, numbness in the upper
teeth, and inability to fully open his jaw. He has been placed on oxcarbazepine for pain, naprosyn as well but not helping.
He desires surgery to correct the problem.

ROS:

CONSTITUTIONAL: Negative for fever,

EYES: Negative for dry eyes.

E/N/T: See HPI

CARDIOVASCULAR: Negative for chest pain.

RESPIRATORY: Negative for hemoptysis.

GASTROINTESTINAL: Negative for abdominal pain.

MUSCULOSKELETAL: Negative for myalgias.

INTEGUMENTARY/BREAST: Negative for jaundice.

NEUROLOGICAL: Negative for vertigo.

HEMATOLOGIC/LYMPHATIC: Negative for easy bruising.

ENDOCRINE: Negative for excessive sweating.

| PSYCHIATRIC: Negative

 

PMH/FMH/SH:
Last Reviewed on 6/21/2018 08:28 AM by German, Michael

Tobacco/Alcohol/Supplements:
Last Reviewed on 6/21/2018 08:28 AM by German, Michael

Substance Abuse History:
Last Reviewed on 6/21/2018 08:28. AM by German, Michael

Mental Health History:
Last Reviewed on 6/21/2018 08:28 AM by German, Michael

Communicable Diseases (eq STDs):

Last Reviewed on 6/21/2018 08:28 AM by German, Michael

Current Problems:
Last Reviewed on 6/21/2018 08:28 AM by German, Michael
Closed fracture of zygomatic arch

immunizations:
None

 

Allergies
Last Reviewed on 6/21/2018 08:31 AM by German, Michael

Penicillins:
Current Medications:

Last Reviewed on 6/21/2018 08:28 AM by German, Michael
None

OBJECTIVE:
Exams:

CPT Oi 0 vey ctred Federer’ of fhe Armectean Redcat Asancaon

 

 
 

x——_ Case D-20-CV-U00/0-BLF Documem 1 Filed 01/30/20 Page 29 of 37

 

AB?
Baldwin, Anthony 11/03/1973 2 of 3
Office/Outpatient Consultation**New Pt- inmate, Right Maxillary Sinus Fx
Visit Date: Thu, Jun 21, 2078 08:20 am
Provider: Michael German, MD (Assistant: Jessica Romero, MA)
Location: Salinas Central Coast Head & Neck Surgeons, Inc.

ak

Electronically signed by Michael German, MD on 06/21/2018 08:32:50 AM
Printed on 06/22/2018 at 9:42 am.

GENERAL: well developed; well nourished ambulates independently extensive tattooing head, neck, limbs. Large
swastika on scalp

EYES: lids and conjunctiva are normal; PERRLA; EOMI; nystagmus none

EARS: normal external ears;

NOSE: normal external nose; and Nose: normal nasal mucosa, septum, turbinates, and sinuses;

ORAL CAVITY/OROPHARYNx: Lips/Teeth/Gums: trismus to 3cm, class 1 occlusion; Orapharynx: normal mucosa,
palate, and posterior pharynx;

Digestive: and Normal major salivary glands

NECK: neck supple; thyroid is normal to palpation;

LYMPHATIC: no enlargement of cervical nodes;

RESPIRATORY: normal respiratory rate and pattern with no distress,

SKIN: no ulcerations, lesions or rashes

NEUROLOGIC: cranial nerves II-X1I grossly intact;

PSYCHIATRIC: appropriate affect and demeanor;

Lab/Test Results: Reviewed CT

ASSESSMENT
802.4 S02.40EA Closed fracture of zygomatic arch

781.0 M26.19 Trismus

 

PLAN:

Closed fracture of zygomatic arch Depressed fracture of arch
Has been several months since the’injury. Plan for ORIF via Gillies approach. May need small osteotomies to mobilize
arch,
The risks, benefits, alternatives, and indications of surgery were discussed with the patient, including but not limited to
bleeding, infection, scar, failure to relieve trismus, need for additional procedures such as coronoidectomy, damage to
branches of facial nerve, pain, unforseen complications. He understands and agrees to proceed.
Dye To THE EXTEAINED DeLay eninen vP dovinis A PDRONDINELCTOMU fenreRmed

PHYSICIAN CERTIFICATION:

| THE UNDERSIGNED PHYSICIAN, HEREBY CERTIFY THAT | HAVE DISCUSSED THE PROCEDURE DESCRIBED IN
THE CONSENT FORM WITH THIS PATIENT (OR THE PATIENT'S LEGAL REPRESENTATIVE), INCLUDING:

- The nature of the proposed care, treatment, services, medications, interventions, or procedures, including surgical site
and laterality if applicable. .

- The potential risks and benefits or side effects of the procedure,

- Reasonable alternatives

- The relevant risks, benefits, and side effects related to alternatives including the possible results of not receiving care,
treatment, and services.

- The potential problems that may occur during recuperation.

~ The likelihood of achieving treatment goals.

- Any research or economic interest | may have regarding this treatment.

- Risks, benefits, alternatives, options, and possible.complications of sedation as well as risks of not using sedation if
planned for the procedure.

ay limitations of the confidentiality of information learned from or about the patient. CC Provider: SVSP Kevin Yang,

OPT @o a iag cared tacorart of he Amencen Veter Acct

 
 

 

 

Case 5:20-cv-006/6-BLF Document 1 Filed 01/30/20 Page 30 of 37

_ Baldwin, Anthony 11/03/1973
' Office/Outpatient Consultation™New Pt- inmate, Right Maxillary Sinus Fx™

Visit Date: Thu, Jun 21, 2018 08:20 am
Provider: Michael German, MD (Assistant: Jessica Romero, MA)
' Location: Salinas Central Coast Head & Neck Surgeons, Inc.

Electronically signed by Michael German, MD on 06/21/2018 08:32:50 AM
Printed on 06/22/2018 at 9:42 am.

Orders:
CC Provider Indicated in Note (Send-Out)

Diagnosis and Procedure Summary

Primary Diagnosis:

802.4 Closed fracture of zygomatic arch
S$02.40EA Zygomatic fracture, right side, initial encounter for closed fracture

Orders:

781.0 Trismus
M26.19 Other specified anomalies of jaw-cranial base relationship

 

CPT Biles cpswred wederarh of the Acapica: Madea Ataxia

AX Qc

30f 3

 

 

 

 
Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 31 of 37 #4

¥ 02502

SALINAS VALLEY MENIORIAL HOSPITAL
Operative Report

Patient Name: Baldwin,Anthony

MRN: HO064214 Acct: H20165881
Adm Date: 06/15/18 Rm: SDC
DOB/Sex: 14/08/973M Age: 44

 

3013

DATE OF PROCEDURE:
08/15/2018

- SURGEON:
Niichae! German, N.D.

ASSISTANT SURGEON;
Not stated,

ANESTHESIOLOGIST:
Mare L. Von Berg, M.D.

ANESTHESIA:
General endotracheal anesthesia,

PREOPERATIVE DIAGNOSIS:
Trismus and prior facial fracture involving the right zygeomaticomaxillary complex and the right mandibular ramus.

POST OPERATIVE DIAGNOSIS;
acture involving the right zygomatioomaxillary complex and the right mandibular ramus,

PROCEDURES PERFORMED.

Right coréneidectomy.

  
   
 

  

SPECIMEN:
. Corfonsid process,

FINDINGS: .
Temporalis tendon successfully released fram corenold process and coroncid itself removed with Leksell rengeur.

INDICATION FOR PROCEDURE:

SALINAS VALLEY MEMORIAL HEALTHCARE SYSTEM 3 AUS 1: ™ .
_ 450 East Romie Lane ‘8 }> 2078 -
Sallnas, GA 93901 . Aterinn,
(831) 75704333 wey
page 1 of 3 semen

700/Z00'd . WIH 29:7Z 8002-VT-Ud¥
Case 5:20-cv-00676-BLF Document 1 Filed 01/30/20 Page 32 of 37 ID

@

Operative Report

Patient Name: Baldwin,Anthony
MRN: HOOS84214 Acct: H20165861
fam Bate: oe ee Rm SDbC

© 11/03/1973 M a: 44 _
*s be. Rosana JAVATE MmissED qHe Se RIDUSNESS DE MY
mouRies FMisTAkewld DerFeRED Me TD LENTAL Causns.
Ve TAIGe & Monts 7D Ser 7O SUR LRU ¢ RESULT

 

is A Ce2onini nscromus

Syeer, He developed trismus after the fractures
ently he can open his mouth to a maximum

  
  
 
 

This Is an inmate who sustained facial freotur
nee heed. ‘These were dlagnesed In a dslayéd
.8 om.

The risks, benefits, alternatives and indications were discussed with the patient including but not limited to bleeding,
infection, nerve injury, continued or even worsened trismus, need for additional procedures, and/or unforeseen
compilcations, He understands fully and agrees fo preceed,

DESCRIPTION OF OPERATION:
The patient wes positioned supine on the operating table. General anesthesia was Induced, A surgical pause was
taken. He was prepped end draped Inthe usual sterile fashion.

I started by suturing the endotracheal tube to 2 left mandibular molar to secure it. Next, the mandible was palpated
an the right hand side, The coronoid process was palpable through the mouth, Lidosaina with epinephrine wes
infiltrated In the mucosa up to the carnnold process. a #15 blade scalpel was then used to incise the buccal mucosa.
Diesection was taken down directly to the corenold process. A noteh tool retractor wes then used te retract the soft

. {issues superiorly, Electrocautery was used to clean the temporatis tendon off of the coroncid process, Aiter
releasing the tendon, the superior centimeter corenaid process was resented using a Leksell rongeur.

The wound was then irrigated. Hemostesis was controlled with bipolar cautery and then closed using 3-0 chromic
re,

CONDITION AT CLOSE OF THEPROCEDURE:
The patlent was then awakened from anesthesia and transported In stable condition to the Pest Anesthesia Care
Unit,

COUNTS:
All instrument and sponge counte were correct at the end of the surgery.

COMPLICATIONS:
There were no complications.

SALINAS VALLEY MEMORIAL HEALTHCARE SYSTEM
450 East Romie Lane

Salinas, GA 93901

(831) 757-4335

page 2 of 3

700700‘ d WI Zgit% sooz-7T-dd¥
HY |
a

Case 5:20-cv-00676-BLF Document1 Filed 01/30/20 Page 33 of 37

vOO*d TYLOL
v

Operative Report

Patient Name: Baldwin, Anthony

MRN: #0084214 Aect H20165881
Adm Date: 08/1618 Rm: SDC
DOB/Sex! 11/03/1973 M Age: 44

 

Dictated by: German, Michael MD
DD: 08/15/18 14868

DT: 08/16/18 0813

TR: MRGARL

CC: Califomia Dept of Corrections; German, Michael MD~

SALINAS VALLEY MEMORIAL HEALTHCARE SYSTEM
456 East Romie Lane

Salinas, GA 93301

(831) 757-4333

pegs 3 of 3

¥00/700'd WIH E9°1%2 800¢-FT-ad¥
Case 5:20-cv-00676-BLF Document 1 Filed 01/30/20 Page 34 of 37

 

 

 

a
CALIFORNIA CORRE OTM Mal SVSP - Salinas Vailey State Prison
31625 Highway 101
| HEALTH CARE SERVICES PO. Box 1000
Patient: BALDWIN, ANTHONY LEE Soledad, CA 93960-
DOB/Age/Sex: . 11/3/1973 44 years Male - Language: English
Patient Race: White CDCR #: K02500
Encounter Date: 10/20/2015 PID #: 11775612
Attending: Javate,Rosana P&S Referring:
fo Request for Service
Request for Services (RFS) Entered On: 8/8/2018 12:58 PDT
Performed On: 8/8/2018 12:54 PDT by-Ihlanfeldt, SueAnn RN
x

= TEC ys
Primary_UM RN Review — Allg 4 “0
UM Nurse Review: Criteria Met 9 é ony xD
UM Tracking Number: SVSP-18/19- 1328661 . My ‘8 a
EPRD. : Expected Parole Release Date (EPRD) ED ic. &
EPRD: 04/09/2021 (03/20/18) BY Al 2
Appointment Type: Offsite Corps

Cancelled: No
Ihlanfeldt, SueAnn RN - 8/8/2018 12:54 PDT

: 2nd/3rd Level Review
Physician Manager : Approved
. _ Kumar, Kim CME - 8/8/2018 13:22 PDT
RFS Order Details: Requested Services for Orthopedic Surgery:Orthopedic Surgery Evaluation

Primary Diagnosis:Left rotator cuff tear (M75.102)
Ordering Provider:Sam Pajong
Requested Start Date and Time:08/08/18 0:01:00 PDT

‘Priority: Urgent
Reason For Request:Shoulder and arm pain with partial thickness tear is by of NSAIDs and physical therapy and activity
modification anand

Requested End Date/Time:08/24/18 23:59:00 PDT
Ihlanfeldt, SueAnn RN - 8/8/2018 12:54 PDT
Problem_List .
- Preblem List Reviewed: Yes
Problem: Left shoulder pain
Kumar, Kim CME - 8/8/2018 13:22 PDT
Offsite/Consultant Note
include Note for Offsite/Consultation Provider: Yes
Thank you for providing care to our patient. : _ \n the interest of patient continuity, could you please provide preliminary
instructions for future care while your final consultation/report is being generated?
Any Medication Changes :. X
xX__.

*
woot

Legend: c=Corrected, @=Abnormal, C=Critical, L=Low, rerioh. fResult Comment, i=interp Data, *=Performing Lab
.

 

 

Report Request !D: 10375424 , Print Date/Time: 8/8/2018 13:56 PDT

as RN Ss =e

22/2018 M 44 2/60
BALDWIN, ANTHONY DOB: 11/03/1973
Or. KOWALL MARK PCP: KUMAR REETIKA

 

 

 
Case 5:20-cv-00676-BLF Document 1 Filed 01/30/20 Page 35 of 37 Lt [3

 

 

oe oN
’ SVSP - Salinas Valley State Prison
Patient: BALDWIN, ANTHONY LEE
_ DOB/Age/Sex: 11/3/1973 / 44 years  / Male CDCR: K02500
| Request for Service |
xx

 

Requested Diagnostic Imaging and/or Lab Testing :
xX .
x

XX

Other Specialty Services Requested/Required :
x

 

 

 

 

X

XX

Date of Service:: X., $-22-1 g

Consultant Printed Name: X tet 2
Consultant Signature: X Lo

 

 

Kumar, Kim CME - 8/8/2018 13:22 PDT

See Dic PP Mony

bdoeccg ol 2>41¢

Legend: c=Corrected, @=Abnormal, C=Critical, L=Low, H=High, f=Result Comment, i= Interp Data, *=Performing Lab

 

 

 

Report Request ID: 10375424 Print Date/Time: 8/8/2018 13:56 PDT
. . ACCT# 101097323
wan: on UII SS neyo

22/2018 M 44 2/60
BALDWIN, ANTHONY DOB: 11/03/1973
Dr. KOWALL MARK PCP: KUMAR REETIKA
 

D2

€@

© 08/23/2018 8SSANSS 9:20-Cye Oe (O-BLF Document d odedlg a 01/30/20 Page 36 of Ss? tT] we

THIN CITIES COMM HOSP. PT: BALDWIN, ANTHONY

1100 Las Tablas kuad MR#: 362650TWI ru.
Tampleton, CA 93465 TYPE: 2 : RM: OD
895/454-1515 Loe “ADM: 08/22/2018. .. . BIS: 08/22/2018
ne ' ACCT: 101097323TWI ~ AUTH ID: 6323TWT
BOB: 11/03/1973 | (. ). §323TWI Mark Kowall M.D.

‘Page 1 of 2 CLINIC NOTE

DATE OF SERVICE: 08/22/2018
CDCR NUMBER: KO2Z500 |
INSTITUTION: Satins (eliey State Prison.

“HISTORY OF PRESENT ILLNESS: Mr. Anthony. Baldwin is a 44-year-old male, right
hand dominant, wha is an inmate at Salinas Valley State Prison.

- He was initially ‘seen for his s uldst odGi9/2018- an MRI was
'“yeconmmended and obtained Se: 6, which demonstrated distal rotator curt Doe

bendi nupathy and partial stator cuff tear.

 
 

   
 
  
 

Consexvati : management Was pursued including. a subacrond al injection. | This

 
  
  

¥5 in the CDCR clinic. Options were discussed and
ive intervention. We. were awaiting authorization. |

  

he. elected to purswe ops

 
 

On peesentation today, he notes ongoing left shoulder pain, wht
‘worsened. Similar in characterization to his pain noted 2 years ago. Pain
with overhead activities. Nighttime pain awakening. Pain referable to the

posterior cape ule, sttbacromial space and anterior ashect.

ALLERGIES: PENICILLIN.

_... MEDICATIONS: Naproxen 500 mg b.i.d., omeprazole 20. ng ‘daily, Trileptal 600 ng
Tei dd. dey Tylenol: with Codeine p.r.n. a oO, , :

PAST MEDICAL HISTORY: ‘Hepatitis Cc, history af irregular heartbeat.

‘PAST SURGICAL HISTORY: Jaw surgery: on 8/15/2018. ate Salinas velley Medical
‘Venter. os .

“FAMILY HISTORY: .. “Mother alive at age 70. Father deceased from liver feilure

“> SOCIAL HISTORY: Divorced, 2 children. Former occupation, tattocist.
. Alcohol, denies. Former nethamphet amdne usage. Former cigarette usage.

REVIEW OF SYSTEMS: ‘Signiticant tor astigmatis mm, recent jaw surgery, hepatitis

x.
| PHYSICAL: EXAMINATION:

VITAL SIGNS: Height feet 9 a ‘weight 165. Blood pressure 141/97,

Sr,
Fy
> REDEIVED ¢

*

BS -

AUG 2.3 2018 gs : Kpngsod
MEDICAL |
PECORNe.

SAW
. @ogmaois ssSaASf 5:20-CyaQ676-BLF Documestederdei¥ed 01/30/20 Page 37 of 37.

THIN CITIES CoMM HOSP » PT: BALDWIN, ANTHONY

L100 Las Tablas Ruad ' MRE: 362660TWI
-: Templeton, A. 93465 -- PYPE: 20; ; RM: O°
- 865/434-4516 “RDM: 08/22/2018 — . BIS: “98/22/2018
I we BOCT: 101097323TKI AUTH TD: 6322TWI
« DOB: 11/03/1973... . 6323TWI Mark Kowall M.D.

Page 2 of 2 . CLINIC NOTE
pulse 94, respirations. are 1é.

Cervical spine :
range t£ motion is nermal. Lett paracervical
discomfort. ‘Poraminal compression test is negative.

LEFT “SHOULDER : “Inspection is unremarkable. He is. tender over the proximal
biceps tendon and sulacromia#l space. “Active range of motion, forward flexion
120, abduction 49, internal rotation to U3, 3+ pain through the cone at.

‘impingement. Impingement maneuvers 3+ positive including Jobe’s and
abduction/internal retation. Neurevascular exam grossly intact. Strength,
sternal rotation At/S, abduction 44/5 5, supraspinatus AtsS..

 

ASSESSMENT: wy ae eee tee
: ett shoulder partia otstor curt tear. ,

a

1. 04

Z. - Chronic Ampinges ent
3.. £

 
 
  
  
  

  
   

Symptons, physi ical. exam bindings, past-MRE dia : and oftions
is symptoms have cantinued tor the past 2 years. i :
sted in: pursuing wperative intervention, left shoulder arthrosce

a

the patient.

   

 

a American Academy ot Orthopedic Surgeons website Was given
“will await. authorization. : .

. | Authenticated and Edited by MARK KOWALL MD [00323] on 08/23/2018 at 05:53:41

oo Mark Kowall M.D.

123883546 ce ee
1 dt (08/22/2018 ie:23 PDP. t: O8/22/20L9 18:34 PDT. hn.

“og “Salinas Valley State Prison

03

f procedure, risks and complications vutlined. Information literature from. |

€

HID
